DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed on 24 March 2022.
After thorough search and examination of the present application and in light of the prior arts made of record, Claims 1-20 are allowed over the prior art made of record.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, among other elements, 
“…determining, by a computing device comprising a processor device, that a container specification comprises a keyword that corresponds to a command to initiate a database container, the database container configured to provide database services to other containers; 
in response to determining that the container specification includes the keyword that corresponds to the command to initiate the database container, modifying, by the computing device, the container specification to generate a new container specification that includes a command to initiate a first snapshot sidecar container, wherein the new container specification comprises a parameter that defines an attribute of a runtime environment of the first snapshot sidecar container; 
initiating the first snapshot sidecar container in association with the database container; 
…
receiving, from each of at least a portion of the plurality of snapshot sidecar containers, a snapshot request response based on whether a current resource utilization rate of the database container with which the snapshot sidecar container is associated is below a predetermined threshold; 
determining, based on the snapshot request response received from each of at least a portion of the plurality of snapshot sidecar containers, a consensus state among the plurality of snapshot sidecar containers that at least a majority of the snapshot sidecar containers indicate that the first snapshot should be taken;
directing, based on the consensus state, each snapshot sidecar container to halt activity on a corresponding shard; 
directing a snapshot controller to take the first snapshot of the database, the first snapshot generating a shard volume snapshot for each shard of the plurality of shards…”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent Claims 17 and 19, having similar limitations as recited in Claim 1, are allowed for the similar reasons as Claim 1.
For Claims 2-16, 18 and 20, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (U.S. Pub. No.: US 20190394219 ), Abstract, “A container system monitors one or more activities of an application container in a container system by intercepting data from the one or more activities of the application container. The application container includes computer-readable instructions and initiated via a container service and isolated using operating system-level virtualization. The monitoring is performed at a layer between the app container and the container service. The container system also transmits a report of the intercepted one or more activities to a designated source. The container system inspects the intercepted one or more activities, and in response to the intercepted one or more activities violating a policy in a policy store, triggers an action specified in the policy.”
	Paragraph [0012], “…The application container includes computer-readable instructions and initiated via a container service and isolated using operating system-level virtualization. The intercept container configured at a layer between the app container and the container service” 
Paragraph [0025], “…the intercept container 120 is described here as a container in the container system 102, in other embodiments it may be a sidecar container or an agent inside an app container (e.g., operating within a server-less environment).” which discloses application container and sidecar container, but does not disclose other claim elements.
Liu et al. (U.S. Patent No.: US 10528367), discloses “(54)    A pod executor (250) manages container orchestration units, for example Kubernetes pods. The pod executor (250) may initialize a container, in part by unpacking one or more artifacts, setting up environment variables, and/or replacing a user entrypoint with a wrapper entrypoint, which may perform additional setup, cleanup or coordination operations. The pod executor (250) may manager a user container wrapper, in part by setting up environment variables, invoking a user entrypoint, tarring output artifacts for saving, recording exit status, and informing a wait container that a step is complete. A pod executor may also include a wait container to collect live logs from the container orchestration service (210) like Kubernetes, upload logs and/or artifacts, and report status to a workflow executor (228)…” 
“(59)    Using a workflow methodology is a computing concept that has recently becoming more popular in DevOps environments as a way to automate and schedule work. Workflows are typically imperative and/or procedural in nature and typically allow specification of both sequential (302)…and may be arbitrarily composed and nested.” 
“(300)    In step 504, the expanded and annotated document is submitted to the admission controller (222). The admission controller (222) schedules the workflow, in part deciding which job to admit and waiting for minimal resources such as CPU and/or memory needed to run the workflow. The admission controller also creates an workflow executor (228) pod to run the workflow, and monitors its created workflow executor (228).”
“(301)    In step 506, the workflow executor (228) in turn creates pods via the platform API server (244) to run each step in the workflow. The workflow executor (228) processes a graph describing the complete set of sequential and parallel steps that generally should be executed for a workflow. The workflow executor (228) creates pods to execute any step that is currently executable, that is its predecessor steps have completed. Thus, a workflow with many parallel steps may have many pods running at the same time. The workflow executor (228) may create pods for dynamic fixtures if any are specified…In step 508, each pod executor (250) in a workflow step executes init and sidecar containers for initialization, performs log management, performs artifact management, performs reporting and initiates cleanup…” which discloses POD, “schedules the workflow, in part deciding which job to admit and waiting for minimal resources such as CPU and/or memory needed to run the workflow” and “init and sidecar containers for initialization,” but does not disclose other elements (e.g. intercepting/detect command which initiate the database container).
Coffing (U.S. Pub. No. US 20190273746), paragraph [0022], “…Each security sidecar, which may be installed automatically with each application microservice container…”
Paragraph [0044], “The microgateway 500, which may be executed as a sidecar to the microservice function or in an API gateway. The microgateway 500 may integrate workload identity/access control, API security/access control, and user identity/access control in a very small package that protects any microservice, container, or function with a common transaction ID…” which discloses application container and sidecar container, but does not disclose other claim elements.
Ghorakavi et al. (U.S. Pub. No. US 20100106867), paragraph [0031], “When an external transceiver is present, however, the system may be further configured to provide input filtering for one or more HID devices to support a specific function. For example, the 0xffbc 0x88 HID device may be filtered, where QlbCtrl.exe is configured to catch HID reports deemed interesting and perform a specific action as a result thereof. That is to say, this device is used to intercept HID command coming from the external transceiver. An automatic filtering mechanism capable of intercepting HID commands may be used to enable performance of an ancillary function associated with the intercepted HID command such as launching an application associated with the intercepted command (activation of a video player application), adjusting a host computing device user interface parameter associated with the intercepted command (setting a backlighting of a display application or audio level of an audio player application), and comparable functions. An exemplary list of HID usages (e.g., filter buttons) that QLBCtrl.exe may be interested in is presented in the following table…” which discloses intercepting/detecting command when activation a first application (e.g. “activation of a video player application”), then launch a second application which is associated with the first application, but does not disclose other claim elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169